Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 5-8 are pending.
Response to Arguments
Remarks regarding double patenting rejection(s) are noted and they are revised and/or maintained accordingly.
Applicant's arguments filed 5/17/21 have been fully considered but they are not persuasive.  Specifically, while the amendments substantially change the scope of the claimed subject matter, Examiner respectfully maintains the prior art cited reasonably teaches/suggests the limitations of the amended claims.
Regarding remarks on 35 USC 103 rejection(s) of claim(s) 5-8, applicant states on page 6-8 “Olesen and Lee, taken alone or in combination, do not disclose at least these limitations of claim 5...The Office alleges that Olesen’s disclosure of reference and data symbol multiplexing constitutes the claimed “map[ping] the PTRS to continuous symbols of resources for the PUSCH before DFT spreading,” as recited in previously presented claim 5. Office Action, p. 5, II. 13-17 (citing Olesen at 1fl[ [0112] and [0132]-[0133], and Figures 4 and 12)…Olesen discloses in the following order: (1) multiplexing reference symbols and data symbols as the block {r0, d1, d2, d3, r1, d4, d5, d6, r2, d7, d8, d9}; (2) DFT spreading; and (3) resource mapping for generating a DFT-S-OFDM symbol. However, claim 5 recites “map[ping] the PTRS to symbols of resources for the PUSCH before discrete Fourier transform (DFT) spreading” (emphases added). Multiplexing reference and data symbols as the block, as taught by Olesen, cannot constitute the claimed “map[ping] the PTRS to symbols of resources for the PUSCH,” because Olesen does not teach that the block functions as the “resources for the PUSCH.”  However, referring to the prior art, Olesen was cited for (see at least 0132-0133 and fig. 12, phase tracking reference symbols (PTRS) may be multiplexed with data e.g. PUSCH before being fed to a DFT block for DFT-S-OFDM processing).  While applicants state Olesen does not teach the ‘block functions as resources for PUSCH’, Olesen was already cited in the office action for (0121, UE may be configured to use a waveform e.g. DFT-S-OFDM for PUSCH based on channel condition, scheduling parameters, and/or power headroom; 0136, UE may receive configuration to select DFT-S-OFDM based on limited coverage).  As the UE may be configured to use DFT-S-OFDM waveform for PUSCH as opposed to OFDM waveform (also see 0136-0137, DFT-S-OFDM may specifically be applied to PUSCH as a data waveform) the disclosed DFT-S-OFDM procedure i.e. the symbol multiplexing and processing of 0132-0133 and fig. 12 is intended to be for PUSCH; thus, while applicants state “One of ordinary skill in the art would also not recognize the block in Olesen as the “resources for the PUSCH” since Olesen’s block is merely a series of symbols” the DFT-S-OFDM data/reference symbols of 0132-0133 and fig. 12 would comprise PUSCH symbol resources in view of the aforementioned context of the UE explicitly selecting DFT-S-OFDM for PUSCH.
Applicant states on page 8-9 “Moreover, Olesen discloses resource mapping after the DFT spreading.  Olesen at Fig. 12. Even if Olesen’s multiplexing reference and data symbols as the block before the DFT spreading could be reasonably argued to constitute the claimed “map[ping] the PTRS to symbols of resources for the PUSCH,” (which it cannot) Applicant respectfully submits that Olesen would fail to disclose the claimed DFT-S-OFDM. The reason is that if Olesen’s “Mux” in Figure 12 performs “map[ping] the PTRS to symbols of resources for the PUSCH before the DFT spreading, Olesen’s disclosure at Figure 12 would include resource mapping before and after the DFT spreading.” and further on page 9-10 “As noted above, Olesen discloses resource mapping after the DFT spreading. Olesen at Fig. 12. However, claim 5 recites “map[ping] the PTRS to symbols of resources for the PUSCH before discrete Fourier transform (DFT) spreading” (emphasis added). Since Olesen discloses resource mapping after the DFT spreading, not before the DFT spreading, Olesen fails to teach or suggest “map[ping] the PTRS to symbols of resources for the PUSCH before discrete Fourier transform (DFT) spreading,” as recited in claim 5.”   However, as aforementioned, Olesen is maintained to teach the multiplexed reference symbols as PTRS mapped to PUSCH resources.  Further, referring to Olesen 0133 and fig. 12, the paragraph recites (Data symbols and reference symbols may be multiplexed (e.g. first). An output of the multiplexer may be fed into a DFT block (e.g. before being mapped to corresponding inputs of an IDFT) or may be directly mapped to the IDFT input), Examiner agrees that the multiplex step is relied on for the limitation “map the PTRS to symbols of resources for the PUSCH before DFT”, as the multiplexing places (maps) PTRS and data onto symbol resources e.g. {r0, d1, d2, d3, r1, etc.}.  However, while applicant states on page 8-10 “Olesen discloses in the following order: (1) multiplexing reference symbols and data symbols…(2) DFT spreading…(3) resource mapping for generating a DFT-S-OFDM symbol…Olesen’s disclosure at Figure 12 would include resource mapping before and after the DFT spreading”, the ‘resource mapping’ block as depicted in fig. 12 is not disclosed nor relied on to be the mapping of the PTRS to symbols of resources.  For instance, Olesen recites in (0133, An output of the multiplexer may be fed into a DFT block (e.g. before being mapped to corresponding inputs of an IDFT).  0097, DFT output may be mapped to the corresponding inputs of an IDFT block. An (e.g. each) input of the IDFT block may correspond to a specific subcarrier), thus the ‘resource mapping’ of fig. 12 is a separate, subcarrier mapping to inputs of an IDFT block, and not disclosed to be the mapping of PTRS onto symbol resources, as this was performed in the multiplexing step.  Finally, while applicants state “The resource mapping before and after the DFT spreading, as alleged by the Office in Olesen, would not function as the claimed DFT-S-OFDM”, it is noted claim 5 merely recites the step “map the PTRS to symbols of resources for the PUSCH before DFT spreading”, and does not recite any further limitations regarding the DFT-S-OFDM chain; the presence of IDFT and/or ‘resource mapping’ block in 0133 and fig. 12 would not prevent/preclude Olesen from teaching the claimed steps of DFT-S-OFDM PTRS mapping and DFT spreading.  Therefore Examiner respectfully maintains the combination of prior art cited reasonably teaches/suggests the limitations of claim 5 including “multiplexing circuitry configured to map the PTRS to symbols of resources for the PUSCH before discrete Fourier transform (DFT) spreading”.
Applicant states on page 10-11 “The Office also alleges that Olesen’s disclosure of transmitting reference symbols in consecutive DFT-S-OFDM symbols constitutes the claimed “map[ping] the PTRS to continuous ”.  However the amendment has mooted this as PTRS is no longer mapped to continuous symbols and the citation is removed.
Rejections for similar independent and/or dependent claims are revised and/or maintained accordingly.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 5, 6, 7, 8 rejected on the ground of provisional nonstatutory obviousness-type double patenting as being unpatentable over claim 7 of copending US Application 16/482564 in view of Olesen et al. (US 2020/0036470).
Regarding claim 5, 6, 7, 8, although the conflicting claims are not identical, they are not patentably distinct from each other:
Instant application claim 5
‘564 patent Claim 7
A terminal apparatus for communicating with a base station, the terminal apparatus comprising:

receiving circuitry configured to receive: first information indicating whether discrete Fourier transform spread orthogonal frequency division multiplexing (DFT-S-OFDM) is selected for physical uplink shared channel (PUSCH),
A terminal apparatus communicating with a base station apparatus, the terminal apparatus comprising:

Not disclosed
and second information for configuring time density of a phase tracking reference signal (PTRS) for the DFT-S-OFDM;
receiving circuitry configured to receive first information configuring transmission of phase tracking reference signal (PTRS), second information configuring time density of PTRS and downlink control information (DCI) including a modulation and coding scheme (MCS) for physical uplink shared channel (PUSCH);
multiplexing circuitry configured to map the PTRS to symbols of resources for the PUSCH before discrete Fourier transform (DFT) spreading based on the second information in a case that the first information indicates that the DFT-S-OFDM is selected; and
and transmitting circuitry configured to transmit the PUSCH, a demodulation reference signal (DMRS) and the PTRS based on the first information and the second information, wherein the time density of PTRS configured by the second information is determined based on the MCS, an antenna port used for transmission of the PTRS is the same as at least one of antenna ports used for transmission of the DMRS
transmitting circuitry configured to transmit the PUSCH and the PTRS.
…and transmitting circuitry configured to transmit the PUSCH, a demodulation reference signal (DMRS) and the PTRS…


Claim 7 of the ‘564 patent does not disclose: …receiving circuitry configured to receive: first information indicating whether discrete Fourier transform spread orthogonal frequency division (see at least 0121, UE may be configured to use a waveform e.g. DFT-S-OFDM for PUSCH based on channel condition, scheduling parameters, and/or power headroom; also see 0136, UE may receive configuration to select DFT-S-OFDM based on limited coverage; see at least 0132-0133 and fig. 12, phase tracking reference symbols (PTRS) may be multiplexed with data e.g. PUSCH before being fed to a DFT block for DFT-S-OFDM processing).  Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to add the functionality of Olesen into the system of claim 7 of the ‘564 patent in order to support PTRS transmissions in DFT-S-OFDM for PUSCH (0089).  Claim 6, 7, 8 recite substantially similar subject matter as claim 5.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 5, 6, 7, 8 rejected under 35 U.S.C. 103 as being unpatentable over Olesen et al. (US 2020/0036470) in view of Lee et al. (US 2020/0008228).
For claim 5, Olesen teaches: A terminal apparatus for communicating with a base station (see at least 0035 and fig. 1-2, UEs and BSes comprising processor/memory may be connected in a network), the terminal apparatus comprising:
receiving circuitry configured to receive: first information indicating whether discrete Fourier transform spread orthogonal frequency division multiplexing (DFT-S-OFDM) is selected for a physical uplink shared channel (PUSCH) (see at least 0121, UE may be configured to use a waveform e.g. DFT-S-OFDM for PUSCH based on channel condition, scheduling parameters, and/or power headroom; also see 0136, UE may receive configuration to select DFT-S-OFDM based on limited coverage.  Also see 0136-0137, example of DFT-S-OFDM waveform used for PUSCH),
multiplexing circuitry configured to map the PTRS to symbols of resources for the PUSCH before discrete Fourier transform (DFT) spreading in a case that the first information indicates that the DFT-S-OFDM is selected (see at least 0132-0133 and fig. 12, phase tracking reference symbols (PTRS) may be multiplexed (mapped) with data onto symbols e.g. PUSCH before being fed to a DFT block for DFT-S-OFDM processing); and
transmitting circuitry configured to transmit the PUSCH and the PTRS (see at least 0121, 0136 and fig. 2, 12, processed UL data may be transmitted).
Olesen teaches phase tracking RS (0132) but not explicitly: …second information for configuring time density of a phase tracking reference signal (PTRS) for the DFT-S-OFDM; or: …map the PTRS to continuous symbols of resources for the PUSCH before discrete Fourier transform (DFT) spreading based on the second information.  Lee from an analogous art teaches wherein UE may receive PTRS time density configuration from the BS (see at least 0099-0100, 0171 and fig. 3-4, PNRS (PTRS) density patterns may be configured by the eNB e.g. fig. 4 shows lower time density than fig. 3 (also see 0004, density may be configured based on MCS/PUSCH band); 0107, PNRS/PTRS density may be configured in DFT-S-OFDM).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Lee to the system of Olesen, so the UE may receive and apply time density configuration for PTRS transmission, as suggested by Lee.  The motivation would have been to enhance communication by adjusting PTRS according to correlation time and rate of change of phase noise (Lee 0099, 0171).
For claim 6, Olesen teaches: A base station for communicating with a terminal apparatus (see at least 0035 and fig. 1-2, UEs and BSes comprising processor/memory may be connected in a network), the base station comprising:
transmitting circuitry configured to transmit: first information indicating whether discrete Fourier transform spread orthogonal frequency division multiplexing (DFT-S-OFDM) is selected for a physical uplink shared channel (PUSCH) (see at least 0121, UE may be configured to use a waveform e.g. DFT-S-OFDM for PUSCH based on channel condition, scheduling parameters, and/or power headroom; also see 0136, UE may receive configuration to select DFT-S-OFDM based on limited coverage.  Also see 0136-0137, example of DFT-S-OFDM waveform used for PUSCH),
receiving circuitry configured to receive the PUSCH and the PTRS (see at least 0121, 0136 and fig. 2, 12, processed UL data may be transmitted; see at least 0132-0133 and fig. 12, phase tracking reference symbols (PTRS) may be multiplexed with data e.g. PUSCH), wherein
the PTRS is mapped to symbols of resources for the PUSCH before discrete Fourier transform (DFT) spreading in a case that the first information indicates that the DFT-S-OFDM is selected (see at least 0132-0133 and fig. 12, phase tracking reference symbols (PTRS) may be multiplexed (mapped) with data onto symbols e.g. PUSCH before being fed to a DFT block for DFT-S-OFDM processing).
Olesen teaches phase tracking RS (0132) but not explicitly: …second information for configuring time density of phase tracking reference signal (PTRS) for the DFT-S-OFDM, or: …map to continuous symbols of resources for the PUSCH before DFT spreading based on the second information.  Lee from an analogous art teaches wherein UE may receive PTRS time density configuration from the BS (see at least 0099-0100, 0171 and fig. 3-4, PNRS (PTRS) density patterns may be configured by the eNB e.g. fig. 4 shows lower time density than fig. 3 (also see 0004, density may be configured based on MCS/PUSCH band); 0107, PNRS/PTRS density may be configured in DFT-S-OFDM).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Lee to the system of Olesen, so the UE may receive and apply time density configuration for PTRS transmission, as suggested by Lee.  The motivation would have been to enhance communication by adjusting PTRS according to correlation time and rate of change of phase noise (Lee 0099, 0171).
Claim 7 recites a method substantially similar to the apparatus of claim 5 and is rejected under similar reasoning.
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Siren Wei/
Patent Examiner
Art Unit 2467